DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner finds no 35 USC 101 rejections in the current claim language.

Specification
The disclosure is objected to because of the following informalities:
The priority data section of the specification should be updated (16/240,760 (now U.S. Patent No. 10,966,068)).
Appropriate correction is required.

Claim Objections
Claims 8, and 10 – 16 are objected to because of the following informalities:
Claim 8 recites the limitation "data" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the data” or “a second data”;
Claim 10 recites the limitation "data" in line 19.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the data” or “a second data”;

Claim 10 recites the limitation "the first wireless transceiver" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “a first wireless transceiver”;
Claim 10 recites the limitation "the second wireless transceiver" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “a second wireless transceiver”;

Examiner recommends a thorough review of the claim language in order to correct other possible antecedent basis concerns.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 3, 5, and 7 – 14 of U.S. Patent No. 10,966,068. of the mapping below.

Claim 1 of the present Application maps to claim 1 of ‘068.
1.	A sensor platform (“a sensor platform”), comprising:
a programmable microcontroller to execute programming associated with one or more sensors in order to receive data from the one or more sensors and generate reports based on the data, and to enter a power-down mode in the absence of the data (“a programmable microcontroller to execute programming associated with one or more sensors in order to receive data from the one or more sensors and generate reports based on the data, and to enter a power-down mode in the absence of the data”);
a first transceiver to establish wireless connectivity with user devices using a first wireless protocol and to receive the programming from one or more of the user devices using the first wireless protocol (“a first transceiver to establish wireless connectivity with user devices using a first wireless protocol and to receive the programming from one or more of the user devices using the first wireless protocol”); and
a second transceiver to transmit the reports to a gateway using a second wireless protocol, wherein the second wireless protocol is lower power and longer range than the first wireless protocol (“a second transceiver to transmit the reports to a gateway using a second wireless protocol, wherein the second wireless protocol is lower power and longer range than the first wireless protocol”).

the first wireless protocol is a protocol for a personal-area network (PAN) (“the first wireless protocol is a protocol for a personal-area network (PAN)”); and
the second wireless protocol is a protocol for a low-power wide-area network (LPWAN) (“the second wireless protocol is a protocol for a low-power wide-area network (LPWAN)”). 
Claim 3 of the present Application maps to claim 3 of ‘068.3.	The sensor platform of claim 1, wherein:
the first transceiver is configured to transmit at 2.4 GHz (“the first transceiver is configured to transmit at 2.4 GHz”); and
the second transceiver is configured to transmit at sub-gigahertz frequencies (“the second transceiver is configured to transmit at sub-gigahertz frequencies”). 
Claim 4 of the present Application maps to claim 5 of ‘068.4.	The sensor platform of claim 1, further comprising at least one sensor fixedly attached to the sensor platform (“the one or more sensors are a first set of sensors; the sensor platform further comprises a second set of one or more sensors fixedly attached to the sensor platform”);
wherein the one or more sensors comprise the at least one sensor (“the one or more sensors are a first set of sensors; the sensor platform further comprises a second set of one or more sensors fixedly attached to the sensor platform”). 
Claim 5 of the present Application maps to claim 7 of ‘068.5.	The sensor platform of claim 1, wherein the one or more sensors comprise a sensor selected from the group consisting of an accelerometer, a capacitive-touch sensor, a load cell, a leak detector, a motion detector, a temperature sensor, a humidity sensor, a microphone, and a light detector (“wherein respective sensors of the second set are selected from the group consisting of an accelerometer, a capacitive-touch sensor, a load cell, a leak detector, a motion detector, a temperature sensor, a humidity sensor, a microphone, and a light detector”). 
Claim 6 of the present Application maps to claim 8 of ‘068.6.	The sensor platform of claim 1, wherein the one or more sensors comprise a sensor is selected from the group consisting of a scale, a proximity detector, a motion detector, a distance detector, an accelerometer, a capacitive-touch sensor, a leak detector, a motion detector, a temperature sensor, a humidity sensor, an air-quality detector, a microphone, a visible light detector, an ultraviolet (UV) light detector, an infrared (IR) light detector, a color detector, a compass, a location sensor, a food detector, a total dissolved solids (TDS) detector, a pH detector, and a sensor to detect breaking glass (“wherein a respective sensor of the first set is selected from the group consisting of a scale, a proximity detector, a motion detector, a distance detector, an accelerometer, a capacitive-touch sensor, a leak detector, a motion detector, a temperature sensor, a humidity sensor, an air-quality detector, a microphone, a visible light detector, an ultraviolet (UV) light detector, an infrared (IR) light detector, a color detector, a compass, a location sensor, a food detector, a total dissolved solids (TDS) detector, a pH detector, and a sensor to detect breaking glass”).
Claim 7 of the present Application maps to claim 9 of ‘068.7.	The sensor platform of claim 1, wherein:
the one or more sensors comprise a capacitive touch sensor to detect touch gestures made on an exterior surface of the sensor platform (“the one or more sensors comprise a capacitive touch sensor to detect touch gestures made on an exterior surface of the sensor platform”); and
the programmable microcontroller is to perform respective operations in response to detection of respective touch gestures on the exterior surface by the capacitive touch sensor (“the programmable microcontroller is to perform respective operations in response to detection of respective touch gestures on the exterior surface by the capacitive touch sensor”).
Claim 8 of the present Application maps to claim 10 of ‘068.8.	The sensor platform of claim 1, further comprising a light to be turned on in response to a determination by the programmable microcontroller that data for a first sensor of the one or more sensors satisfies a criterion, in accordance with the programming (“further comprising a light to be turned on in response to a determination by the programmable microcontroller that data for a first sensor of the one or more sensors satisfies a criterion, in accordance with the programming”).
Claim 9 of the present Application maps to claim 11 of ‘068.9.	The sensor platform of claim 1, further comprising a speaker to be activated in response to a determination by the programmable microcontroller that data for a first sensor of the one or more sensors satisfies a criterion, in accordance with the programming (“further comprising a speaker to be activated in response to a determination by the programmable microcontroller that data for a first sensor of the one or more sensors satisfies a criterion, in accordance with the programming”).
Claim 10 of the present Application maps to claim 12 of ‘068.10.	A method of managing sensor operations, comprising, at a sensor platform comprising one or more sensors, a programmable microcontroller, a first transceiver, and a second transceiver (“comprising, at a sensor platform comprising one or more sensors, a programmable microcontroller, a first transceiver, a second transceiver, and an expansion port distinct from the programmable microcontroller and the first and second transceivers, wherein the expansion port is to mechanically receive expansion boards”):
through the first wireless transceiver using a first wireless protocol, establishing a wireless connection with a user device (“through the first wireless transceiver using a first wireless protocol, establishing a wireless connection with a user device”);
through the first wireless transceiver using the first wireless protocol, receiving from the user device programming associated with a first sensor, the programming through the first wireless transceiver using the first wireless protocol, receiving from the user device programming associated with a first sensor, the programming being configured for execution by the programmable microcontroller”);
by the programmable microcontroller, configuring the first sensor in accordance with the programming (“by the programmable microcontroller, configuring the first sensor in accordance with the programming”);
by the programmable microcontroller, after configuring the first sensor, receiving data from the first sensor (“by the programmable microcontroller, after configuring the first sensor, receiving data from the first sensor”);
by the programmable microcontroller, generating reports based on the data in accordance with the programming (“by the programmable microcontroller, generating reports based on the data in accordance with the programming”);
through the second wireless transceiver using a second wireless protocol, transmitting the reports to a gateway, wherein the second wireless protocol is lower power and longer range than the first wireless protocol (“through the second wireless transceiver using a second wireless protocol, transmitting the reports to a gateway, wherein the second wireless protocol is lower power and longer range than the first wireless protocol”); and
by the programmable microcontroller, entering a power-down mode in response to an absence of data from the one or more sensors (“by the programmable microcontroller, entering a power-down mode in response to an absence of data from the one or more sensors”).
Claim 11 of the present Application maps to claim 13 of ‘068.11.	The method of claim 10, wherein:
the first wireless protocol is a protocol for a personal area network (PAN) (“the first wireless protocol is a protocol for a personal area network (PAN)”); and
the second wireless protocol is a protocol for a low-power wide-area network (LPWAN) (“the second wireless protocol is a protocol for a low-power wide-area network (LPWAN)”).
Claim 12 of the present Application maps to claim 14 of ‘068.12.	The method of claim 10, wherein:
the first transceiver transmits at 2.4 GHz (“the first transceiver transmits at 2.4 GHz”); and
the second transceiver transmits at sub-gigahertz frequencies (“the second transceiver transmits at sub-gigahertz frequencies”).
The current claim language is not rejected under statutory double patenting because the independent claim of the present Application are broader than the claim language in ‘068.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 

Claims 1 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Munir et al. (U.S. Pat. Pub. No. 2019/0392356) in view of Wild et al. (U.S. Pat. Pub. No. 2019/0347916).

1.1	Regarding claim 1, Munir discloses a sensor platform (Abstract; paragraph 3), comprising:
a programmable microcontroller (paragraphs 27, 39, 51) to execute programming associated with one or more sensors in order to receive data from the one or more sensors and generate reports based on the data (Abstract “collecting and aggregating sensor data paragraphs 20, 40), and to enter a power-down mode in the absence of the data (paragraph 18 “enable low power usage”; paragraph 32);
a first transceiver to establish wireless connectivity with user devices using a first wireless protocol and to receive the programming from one or more of the user devices using the first wireless protocol (paragraph 31 “transceivers 140 may include, for example, a modem, a radio paragraph 26 “one or more transceivers 140 ...”);  and
a second transceiver to transmit the reports to a gateway using a second wireless protocol, wherein the second wireless protocol is lower power and longer range than the first wireless protocol (Abstract “LPWAN (Low Power Wide Area Network) for collecting 
However, Munir does not explicitly disclose establishing connectivity with the first transceiver. However, Munir discloses multiple transceivers, has a wireless sensor network, and is concerned with power conservation.
Wild discloses a dual transceivers (paragraph 89) system with a PAN and LPWAN that uses a first interface to establish a connection and a second interface for other purposes (Abstract).
It would have been obvious to one of ordinary skill in the art at the time of filing to implement the dual transceiver set-up of Wild since Munir is concerned with power consumption (battery usage, low power mode needed for long battery life (paragraph 17)) and in order to quickly initialize the sensors by utilizing the PAN network of Wild.
1.2	Per claim 2, Wild teaches the sensor platform of claim 1, wherein:
the first wireless protocol is a protocol for a personal-area network (PAN) ((Wild) paragraph 83); and
the second wireless protocol is a protocol for a low-power wide-area network (LPWAN) ((Wild) paragraph 432). It would have been obvious to one of ordinary skill in the art at the time of filing to implement the specific protocols of Wild in Munir in order to collect the sensor data in 
1.3	Regarding claim 3, Munir does not explicitly disclose the sensor platform of claim 1, wherein:
the first transceiver is configured to transmit at 2.4 GHz; and
the second transceiver is configured to transmit at sub-gigahertz frequencies. However the PAN and LPWAN protocols above commonly operate and 2.4 GHZ and sub-gigahertz frequencies.
1.4	Per claim 4, Munir does not explicitly disclose the sensor platform of claim 1, further comprising at least one sensor fixedly attached to the sensor platform;
wherein the one or more sensors comprise the at least one sensor. Munir does teach a communications module (Fig. 4; paragraphs 38, 39, 23 – 25).
Wild discloses expansion ports for sensors (paragraphs 88, 115, 116 “computer vision module”; paragraph 325; paragraphs 326 “transceiver module”; paragraph 325 “SD card”) that would be removable and replaceable.
It would have been obvious to one of ordinary skill in the art at the time of filing to implement the expansion module/card of Wild in Munir because upgrading/updating sensors is commonplace and beneficial in the art.
1.5	Regarding claim 5, Munir discloses the sensor platform of claim 1, wherein the one or more sensors comprise a sensor selected from the group consisting of an 
the one or more sensors comprise a capacitive touch sensor to detect touch gestures made on an exterior surface of the sensor platform (paragraph 33 “a touch pad, a touch screen or tablet input …”); and
the programmable microcontroller is to perform respective operations in response to detection of respective touch gestures on the exterior surface by the capacitive touch sensor (paragraph 33).1.8	Per claim 8, Munir teaches the sensor platform of claim 1, further comprising a light to be turned on in response to a determination by the programmable 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R COULTER whose telephone number is (571)272-3879.  The examiner can normally be reached on M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on M-F, 8am-5pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/KENNETH R COULTER/Primary Examiner, Art Unit 2445                                                                                                                                                                                                        
/KRC/